Title: From Jonathan Trumbull, Jr. to Henry Jackson, 9 August 1782
From: Trumbull, Jonathan, Jr.
To: Jackson, Henry


                  
                     Sir
                     Head Quarters 9th Augst 1782
                  
                  His Excellency the Commander in Chief directs me to inform you That Mr Stewart, Brother to Colo. Stewart may be permitted to Land with his Servants & Baggage—& to proceed into the Country, or attend his Brother—I am Sir Your most Obedt Servt
                  
                     J. Trumbull Jr Sectry
                  
               